Citation Nr: 1302741	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  04-12 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for a service-connected low back disability, to include whether such warrants a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel
INTRODUCTION

The Veteran served on active duty from July 1974 to September 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2001 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The claim was previously remanded by the Board in August 2008 and August 2010.  

In September 2007, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

As explained in the Board's August 2010 remand, the issue of entitlement to a TDIU as a result of the service-connected low back disability has been raised by the Veteran and is currently on appeal.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); see also Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

The issue of whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for radiculopathy of the bilateral lower extremities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2012).  

The report from the Veteran's most recent VA examination, in November 2010, does not adequately describe the severity of her service-connected low back disability and its affect on employment.  As such, the case must be remanded so that the Veteran can be afforded another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the efforts to provide an examination, an adequate examination must be provided or the claimant must be notified why one cannot or will not be provided).

The November 2010 examination report indicates that the Veteran had three incapacitating episodes during the past 12-month period.  However, the duration of these incapacitating episodes is not indicated.  The examination report is also confusing in that while incapacitating episodes are noted in the "Review of Systems" portion of the report, in the "Diagnosis" portion the examiner indicates that the Veteran did not have any incapacitating episodes due to intervertebral disc syndrome (IVDS).  It is possible that it is the examiner's opinion that the Veteran was incapacitated but not as a result of IVDS; however, that is not clear from the report.  It is noted that a March 2010 letter from one of the Veteran's private physicians indicates that the Veteran was placed on bed rest due to low back complaints and referred to orthopedics.  The physician did not specify the duration of bed rest.  

In addition, in November 2010, the examiner opined that it is at least as likely as not that the Veteran is unable to secure and follow a substantially gainful occupation by reason of her service-connected low back disability.  The examiner explained that the Veteran works but not in the same capacity as she did before and was currently on light duty.  The examiner was asked to clarify this opinion.  The examiner prepared another opinion in December 2011; however, this opinion is rather confusing.  In the December 2011 opinion, the examiner indicated that the Veteran was working at full capacity prior to a February 2010 work-related injury and was unable to work in full capacity after the work-related injury, at least for a period of time as it was unclear if she had returned to pre-injury status.  The examiner then opined that the Veteran would be employable given her pre-injury status.  This suggests that the Veteran may presently be unemployable as a result of the work-related injury.  The Veteran's work-related injury was to her low back.  The question the Board needs answered is if the service-connected low back disability causes unemployability, even if the specific service-connected back disability was worsened by an injury at work.  As such, additional examination and opinion is necessary.  

Ongoing VA medical records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board notes that in September 2010 the Veteran submitted an authorization form for VA to obtain records from Drs. Daly and Baddoo.  In response, VA sent a March 2011 letter to the Veteran requesting that separate authorization forms be completed by the Veteran for each practitioner.  VA attempted to obtain records from Dr. Baddoo, but the request for records was returned to sender by the U.S. Postal Service.  In May 2011, VA sent the Veteran a letter requesting an updated address for Dr. Baddoo.  The Veteran did not provide the forms and information requested by the March and May 2011 letters.  

Notably, some records from Drs. Daly and Baddoo were obtained through the Department of Labor related to the Veteran's Worker's Compensation claim.  In a May 2011 statement, the Veteran relayed that she had contacted Dr. Daly about sending in a statement and treatment records, and if this information was not received before the May 2011 statement, that VA should proceed with her case without the evidence.  As this case is being remanded, the Veteran has another opportunity to provide VA with complete authorization to obtain any outstanding, relevant private treatment records and she is encouraged to do so.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VA New Jersey Health Care System dating since January 2012.

2.  After the above has been accomplished to the extent possible, schedule the Veteran for a VA spine examination to determine the extent of her service-connected low back disability.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

In addition to the examination worksheet, the examiner is also asked to specifically comment on the following: 

(a.)  Does the Veteran's service-connected low back disability, without consideration of nonservice-connected disabilities, preclude her from obtaining or maintaining any gainful employment consistent with her education and occupational experience?
(b.)  Does the Veteran have intervertebral disc syndrome (IVDS)?  If so, has the severity changed during the time period beginning July 2000?  If IVDS is present, please describe the severity (mild, moderate, severe or pronounced) since July 2000.
(c.)  Describe as precisely as possible, in number of days, the duration of each incapacitating episode (period of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician) since August 2009, to the extent possible.  

A rationale for all opinions expressed should be provided.

3.  Then, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



